Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. ____________-CIV-___________/____________



 OLINDA ROBLERO, on behalf of herself
 and others similarly situated,

        Plaintiff,

        v.

 LUPITA’S TEX-MEX RESTAURANT, INC.,
 a Florida Corporation, EDUARO RIVERA, individually,
 and ROBERTO ALVAREZ, individually,

       Defendants.
 __________________________________________/

                                          COMPLAINT

        1.      Plaintiff, OLINDA ROBLERO (hereinafter referred to as “Plaintiff”), is an

 individual residing in Palm Beach County, Florida.

        2.      At all times material to this Complaint, Defendants, LUPITA’S TEX-MEX

 RESTAURANT, INC., a Florida Corporation, EDUARO RIVERA, individually, and ROBERTO

 ALVAREZ, have owned and operated a Mexican restaurant located at 301 North Dixie Highway,

 Lake Worth, Florida 33460 in Palm Beach County, within the jurisdiction of the Court.

        3.      Defendants, EDUARO RIVERA and ROBERTO ALVAREZ, have at all times

 material to this Complaint owned and managed LUPITA’S TEX-MEX RESTAURANT, INC. and

 Defendants BUTLER and ALVAREZ have regularly exercised the authority to hire and fire

 employees including Plaintiff, determined the manner in which Plaintiff and other employees were

 compensated, determined how Plaintiff and other employees’ hours worked were tracked or

 recorded, set the rates of pay of Plaintiff and other employees, and/or controlled the finances and



                                                 1
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 2 of 9




 day-to-day management operations of LUPITA’S TEX-MEX RESTAURANT, INC. By virtue of

 such control and authority, Defendants BUTLER and ALVAREZ are employers of Plaintiff and

 the other employees of LUPITA’S TEX-MEX RESTAURANT, INC. similarly situated to Plaintiff

 as defined by the FLSA, 29 U.S.C. §203(d).

        4.      Plaintiff brings this action on behalf of herself and other current and former servers

 of Defendants similarly situated to her, however variously titled, for unpaid overtime wages,

 liquidated damages, and the costs and reasonable attorneys’ fees of this action under the provisions

 of the FLSA, 29 U.S.C. §216(b).

        5.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337.

        6.      All of the events, or a substantial part of the events, giving rise to this action,

 occurred in Palm Beach County, Florida, within the jurisdiction of the United States District Court

 for the Southern District of Florida, West Palm Beach Division.

        7.      At all times material to this Complaint including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, LUPITA’S TEX-MEX RESTAURANT, INC.

 has had two (2) or more employees who have regularly sold, handled, or otherwise worked on

 goods and/or materials that had been moved in or produced for commerce. In this regard, Plaintiff

 alleges based upon information and belief, and subject to discovery, that at all times material to

 this Complaint including during the years 2016, 2017, 2018, and 2019, LUPITA’S TEX-MEX

 RESTAURANT, INC. has employed two (2) or more employees who, inter alia, have regularly:

 (a) handled, worked with, and sold foods—including but not limited to, by way of examples, rice,

 vegetables, cheese, chicken, fish, steak, ground beef, shrimp, salsa, sour cream, tortillas, eggs,

 potatoes, and beans—which food products have included items purchased from commercial

 vendors and have constituted goods and/or materials moved in or produced for commerce; (b)




                                                  2
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 3 of 9




 handled, worked with, and sold beverages—including but not limited to sodas, beer and alcohol

 that have included, by way of example, Bud Light, Miller Lite, Corona, Heineken, Modelo, Stella

 Artois, tequila, wine, and soda—all of which beverages have constituted goods and/or materials

 moved in or produced for commerce; (c) handled and worked on kitchen and commercial

 equipment—including but not limited to an ovens, grills, and refrigerators—that were goods

 and/or materials moved in or produced for commerce; and (d) processed credit, debit, and/or

 electronic payments by and for Defendants’ customers through banks and/or merchant services

 companies including but not limited to Discover, Mastercard, and Visa.

        8.      Based upon information and belief, the annual gross sales volume of LUPITA’S

 TEX-MEX RESTAURANT, INC. has been in excess of $500,000.00 per annum at all times

 material to this Complaint, including but not necessarily limited to during the years of 2016, 2017,

 2018, and 2019.

        9.      At all times material to this Complaint, including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, LUPITA’S TEX-MEX RESTAURANT, INC.

 has constituted an enterprise engaged in interstate commerce or in the production of goods for

 commerce as defined by the FLSA, 29 U.S.C. §203(s).

        10.     During the three (3) year statute of limitations period between approximately April

 2017 and January 2019, Plaintiff performed non-exempt duties as a server for Defendants, with

 Plaintiff’s primary job duties consisting of serving food to customers in Defendants’ Mexican

 restaurant.

        11.     Throughout Plaintiff’s employment with Defendants during the three (3) year

 statute of limitations period between approximately April 2017 and January 2019, Plaintiff

 regularly worked in excess of Forty (40) hours per week but Defendants have failed to pay Plaintiff




                                                  3
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 4 of 9




 time and one-half wages for all of her actual overtime hours worked each week, with Defendants

 instead paying Plaintiff varying per delivery amounts (i.e., $7.00 to $9.80 per school delivery each

 day and for retirement homes, $1.22 per delivery on a Kendall route and $2.75 per delivery in

 Kendall/Homestead), all without any compensation for her overtime hours as required by the

 FLSA.

         12.    Likewise, the other employees of Defendants who are similarly situated to Plaintiff

 have regularly worked as non-exempt delivery servers, however variously titled, in excess of Forty

 (40) hours in one or more work weeks during their employment with Defendants within the three

 (3) year statute of limitations period between February 2016 and the present.

         13.    However, Defendants have also failed to pay time and one-half wages for all of the

 actual overtime hours worked by the other non-exempt servers, however variously titled, similarly

 situated to Plaintiff for all of their actual overtime hours worked within the three (3) year statute

 of limitations period between February 2016 and the present.

         14.    The additional persons who may become Plaintiffs in this action are Defendants’

 current and former non-exempt servers, however variously titled, who have worked for Defendants

 in one or more weeks between February 2016 and the present without being paid time and one-

 half wages for all of their actual hours worked in excess of Forty (40) hours per week for

 Defendants at any locations.

         15.    During the three (3) year statute of limitations period between approximately April

 2017 and January 2019, Plaintiff regularly worked as a server for Defendants as many as six (6)

 days per week with start times as early as approximately 9:45 a.m. and stop times as late as

 approximately 10:00 p.m., regularly working an average of approximately Forty-Eight (48) hours

 per week.




                                                  4
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 5 of 9




        16.     Subject to discovery, based upon Defendants paying Plaintiff at the regular rate of

 $10.00 per hour for all hours each week and Plaintiff being owed an average of approximately of

 Eight (8) unpaid overtime hours per week from Defendants during a total of approximately Ninety

 (90) work weeks within the three (3) year statute of limitations period between approximately

 April 2017 and January 2019 at the half-time rate of $5.00 per hour [$10.00/2 = $5.00/hour],

 Plaintiff’s unpaid overtime wages total approximately $3,600.00 [$5.00/hour x 8 Unpaid OT

 hours/week x 90 weeks = $3,600.00].

        17.     Based upon information and belief, records of start times, stop times, number of

 hours worked each day, and total hours worked each week between February 2016 and the present

 by Plaintiff and Defendants’ other non-exempt servers, however variously, titled are in the

 possession, custody, and/or control of Defendants.

        18.     At all times material to this Complaint, Defendants had knowledge of the hours

 worked by Plaintiff and other similarly situated servers in excess of Forty (40) hours per week

 between February 2016 and the present, but Defendants nonetheless willfully failed to compensate

 Plaintiff and the others similarly situated to her at time and one-half their applicable regular rates

 of pay for all of their overtime hours worked for Defendants, with Defendants instead accepting

 the benefits of the work performed by Plaintiff and the other employees without paying the time

 and one-half overtime compensation required by the FLSA, 29 U.S.C. §207.

        19.     The complete records reflecting the compensation paid by Defendants to Plaintiff

 and all other similarly situated non-exempt servers, however variously titled, at any location

 between February 2016 and the present are in the possession, custody, and/or control of

 Defendants.




                                                   5
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 6 of 9




                                COUNT I
          OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

        20.     Plaintiff, OLINDA ROBLERO, readopts and realleges the allegations contained in

 Paragraphs 1 through 19 above.

        21.     Plaintiff is entitled to be paid time and one-half of her applicable regular rate of pay

 for each hour she worked for Defendants as a non-exempt server in excess of Forty (40) hours per

 work week during the three (3) year statute of limitations period between approximately April

 2017 and January 2019.

        22.     All similarly situated non-exempt servers, however variously titled, of Defendants

 are also entitled to be paid time and one-half of their applicable regular rates of pay for each and

 every overtime hour they worked for Defendants at any location but were not properly

 compensated for working on Defendants’ behalf during any work weeks within the three (3) year

 statute of limitations period between February 2016 and the present.

        23.     Defendants have knowingly and willfully failed to pay Plaintiff and the other non-

 exempt servers, however variously titled, similarly situated to her at time and one-half of their

 applicable regular rates of pay for all hours worked for Defendants in excess of Forty (40) per

 week between February 2016 and the present.

        24.     At all times material to this Complaint, Defendants had constructive and actual

 notice that Defendants’ compensation practices did not provide Plaintiff and other non-exempt

 servers, however variously titled, with time and one-half wages for all of their actual overtime

 hours worked between February 2016 and the present based upon, inter alia, Defendants

 knowingly failing to pay time and one-half wages for all of the actual hours worked in excess of

 Forty (40) hours per week by Plaintiff and other similarly situated employees, and instead failing

 to pay time and one-half wages for the overtime hours that Defendants knew had been worked for



                                                   6
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 7 of 9




 the benefit of Defendants.

        25.     By reason of the said intentional, willful and unlawful acts of Defendants, all

 Plaintiffs (the named Plaintiff and those similarly situated to her) have suffered damages plus

 incurring costs and reasonable attorneys’ fees.

        26.     Based upon information and belief, at all times material to this Complaint,

 Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

 of the actual hours worked by Plaintiff and the other similarly situated non-exempt servers,

 however variously titled, as a result of which Plaintiff and those similarly situated to her are

 entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

        27.     Plaintiff has retained the undersigned counsel to represent her in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

 attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

        28.     Plaintiff demands a jury trial.

        WHEREFORE, Plaintiff, OLINDA ROBLERO and any current or former employees

 similarly situated to her who join this action as Opt-In Plaintiffs, demand judgment against

 Defendants, jointly and severally, LUPITA’S TEX-MEX RESTAURANT, INC., EDUARO

 RIVERA, and ROBERTO ALVAREZ, for the payment of all unpaid overtime compensation,

 liquidated damages, reasonable attorneys’ fees and costs of suit, and for all proper relief including

 prejudgment interest.

                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury on all issues so triable.




                                                   7
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 8 of 9




 Dated: February 6, 2019            Respectfully submitted,

                              By:   KEITH M. STERN
                                    Keith M. Stern, Esquire
                                    Florida Bar No. 321000
                                    E-mail: employlaw@keithstern.com
                                    LAW OFFICE OF KEITH M. STERN, P.A.
                                    One Flagler
                                    14 NE 1st Avenue, Suite 800
                                    Miami, Florida 33132
                                    Telephone: (305) 901-1379
                                    Attorneys for Plaintiff




                                       8
Case 9:19-cv-80173-DLB Document 1 Entered on FLSD Docket 02/06/2019 Page 9 of 9




 Olinda Roblero
